Exhibit 10.2



SCHOLASTIC CORPORATION

2007 OUTSIDE DIRECTORS' STOCK INCENTIVE PLAN

Stock Option Agreement

 

 

SCHOLASTIC CORPORATION, a Delaware corporation (the "Company"), hereby grants to
______________________ (the "Outside Director") an option (the "Option") to
purchase ____ (__) shares of common stock, par value $.01 per share, of the
Company (the "Common Stock"), at the price and on the terms set forth herein,
and in all respects subject to the terms and provisions of the Scholastic
Corporation 2007 Outside Directors' Stock Incentive Plan (the "Plan"), which
terms and provisions are incorporated by reference herein. Unless the context
herein otherwise requires, the terms defined in the Plan shall have the same
meanings in this Agreement.

 

1. Date of Grant; Term of Option. The Option is granted effective as of
September __ , 20__. The term of the Option is ten years from the date of grant,
subject to earlier expiration of the Option as provided in this Agreement.

 

2. Option Exercise Price. The exercise price of the Option is $____ per share,
which price is the Fair Market Value per share on the date of grant.

 

3. Exercise of Option. The Option shall be exercisable only during its term and
only in accordance with the terms and provisions of the Plan and this Agreement
as follows:

 

(a) Right to Exercise. The Option shall not be exercisable until the earlier of
(i) September __, 20__, the expiration of the twelve (12)-month period beginning
on the date of grant, and (ii) the date of the Annual Meeting of Stockholders
next following the date of grant.

 

(b) Method of Exercise. Once exercisable, subject to the provisions of the Plan
and this Agreement, the Option may be exercised, in whole or in part, pursuant
to the notice and payment procedures then in effect as established by the
Company, in its sole discretion, which procedures may be electronic and may
require providing notice to a broker or recordkeeper designated by the Company.
Any written or electronic notice of exercise by an Outside Director shall be
irrevocable. Shares of Common Stock as to which the Option shall be exercised
shall be registered in the name of the Outside Director.

 

(c) Restrictions on Exercise. The Option may not be exercised if the issuance of
the Common Stock upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. As a
condition to the exercise of the Option, the Company may require the Outside
Director to make any representation and warranty to the Company as may be
required by any applicable law or regulation. The Option may not be exercised
during any period prohibited by the Company’s stock trading policies or
applicable securities laws. The Option may not be exercised with respect to a
fractional share of Common Stock.

 

--------------------------------------------------------------------------------



(d) No Shareholder Rights before Exercise and Issuance. No rights as a
shareholder shall exist with respect to the Common Stock subject to the Option
as a result of the grant of the Option. Such rights shall exist only after
shares of Common Stock are registered in the name of an Outside Director
following the exercise of the Option as provided in this Agreement and the Plan.

 

4. Termination of Services as an Outside Director.

 

(a) If the Outside Director ceases to serve as a member of the Board of
Directors of the Company (the "Board") for any reason other than death or
disability, the Outside Director shall have the right to exercise the Option at
any time within six (6) months after the date of such cessation to the extent
that the Outside Director was entitled to exercise the Option at the date of
such cessation of services as provided in Section 3(a) above (subject to any
earlier expiration of the Option as provided under this Agreement). In the event
that an Outside Director shall cease to serve as an Outside Director prior to
the earlier of (i) the twelve (12) month period beginning on the Grant Date, and
(ii) the date of the Annual Meeting of the Stockholders next following the date
of grant for any reason other than death or disability, the Option shall be
forfeited immediately upon such cessation of services. Notwithstanding the
foregoing, in the event that an Outside Director shall cease to serve on the
Board but shall be designated as a Director Emeritus, his or her Option shall
continue to be exercisable as though the Outside Director continued to serve as
a Director until six (6) months after termination of his or her Director
Emeritus status or, if earlier, expiration of the Option under this Agreement.

 

(b) If the Outside Director ceases to serve as a Director on the Board by reason
of his or her disability (as determined by the Board), the Option may be
exercised in full or in part (even though the Option may not yet have become
exercisable as provided in Section 3(a)) by the Outside Director or his or her
legally appointed representative, at any time within the twelve (12) months
after the date of such cessation of services (subject to any earlier expiration
of the Option as provided under this Agreement).

 

(c) If the Outside Director ceases to serve as a Director on the Board by reason
of his or her death, or if the Outside Director dies within three (3) months
after ceasing to serve as a Director other than by reason of his or her
disability or within twelve (12) months after ceasing to serve as a Director by
reason of his or her disability, the Option may be exercised by the Outside
Director's heir or representative at any time [within twelve (12) months after
the Outside Director's death] [Note: the Plan does not impose a 12-month
post-death time limit for exercise; the Committee can set a shorter time for
exercise per 10(d) of the Plan] (subject to any earlier expiration of the Option
as provided under this Agreement) to the following extent: (i) in the case of
the Outside Director's death while serving as a Director, as to all or any part
of the remaining unexercised portion of the Option, notwithstanding that the
Option may not have been exercisable as of the date of the Outside Director's
death as provided in Section 3(a) above, and (ii) in the case of the Outside
Director's death after he or she ceased to serve as a Director as a result of
disability or otherwise, to the extent that the Outside Director was entitled to
exercise the Option as of the date of his or her death, giving effect to the
provisions of the preceding subsections (a) and (b).

 

2

--------------------------------------------------------------------------------



(d) Notwithstanding the provisions of this Section 4(b) and (c), in no event may
an Option be exercised within six (6) months from the date of grant.

 

5. Nontransferability of Option. The Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as provided by the Internal Revenue Code of 1986 or the rules thereunder,
and may be exercised during the lifetime of the Outside Director only by the
Outside Director. Subject to the foregoing and the terms of the Plan, the terms
of the Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Outside Director.

 

6. No Enlargement of Rights. Neither the Plan nor the Option granted hereunder
shall confer upon the Outside Director any right to continue as a Director of
the Company. The Outside Director shall have only such rights and interests as
are expressly provided in this Agreement and the Plan.

 

7. Withholding Tax Liability. In connection with the exercise of the Option, the
Company and the Outside Director may incur liability for income withholding tax.
The Outside Director understands and agrees that if the Company is required to
withhold part or all of the Outside Director's annual or meeting fees to pay any
such withholding tax, and that if such fees are insufficient, the Company may
require the Outside Director, as a condition of exercise of the Option, to pay
in cash the amount of any such withholding tax liability.

 

8. Effect of the Plan on Option. The Option is subject to, and the Company and
the Outside Director agree to be bound by, all of the terms and conditions of
the Plan, as such may be amended from time to time in accordance with the terms
thereof, provided that no such amendment shall deprive the Outside Director,
without his or her consent, of an outstanding Option or any rights hereunder.
Pursuant to the Plan, the Committee appointed by the Board of Directors of the
Company is authorized to adopt rules and regulations, consistent with the Plan
and as it shall deem appropriate and proper, with regard to the Plan. A copy of
the Plan in its present form is available for inspection during the Company's
business hours by the Outside Director or the persons entitled to exercise the
Option at the Company's principal office.

 

9. Entire Agreement. The terms of this Agreement and the Plan constitute the
entire agreement between the Company and the Outside Director with respect to
the subject matter hereof and supersede any and all previous agreements between
the Company and the Outside Director.

 

10. Severability. If any provision of this Agreement, or the application of such
provision to any person or circumstances, is held valid or unenforceable, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held valid or unenforceable,
shall not be affected thereby.

 

3

--------------------------------------------------------------------------------



11. Section 409A of the Code. It is the intention of the parties to this Stock
Option Agreement that no payment or entitlement pursuant to this Stock Option
Agreement will give rise to any adverse tax consequences to the Outside Director
under Section 409A of the Code or the regulations and other interpretive
guidance issued thereunder, including that issued after the date hereof
(collectively, “Section 409A”). The Stock Option Agreement and the Plan shall be
interpreted to that end and, consistent with that objective and notwithstanding
any provision herein or the Plan to the contrary, the Company may unilaterally
take any action it deems necessary or desirable to amend any provision herein or
in the Plan to avoid the application of, or the excise tax under, Section 409A.
Further, no effect shall be given to any provision in the Plan or this Agreement
in a manner that reasonably could be expected to give rise to adverse tax
consequences under Section 409A. Although the Company shall consult with the
Outside Director in good faith regarding implementation of this Section 11,
neither the Company nor its current or former employees, officers, directors,
agents or representatives shall have any liability to the Outside Director with
respect to any additional taxes, excise taxes, accelerated taxation, penalties
or interest for which the Outside Director may become liable in the event that
any amounts under this Agreement are determined to violate Section 409A.

 

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
effective as of the day and year first set forth above.

 

OUTSIDE DIRECTOR

SCHOLASTIC CORPORATION

   

_______________________________

______________________________

 

Richard Robinson

 

Chairman of the Board,
  Chief Executive Officer & President

 

4

--------------------------------------------------------------------------------